Citation Nr: 9920095	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from July 1984 to July 1994.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an March 1995 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for traumatic arthritis of the back and 
for a thyroid disability.  The veteran filed a timely notice 
of disagreement and perfected a substantive appeal.  
The veteran was scheduled for a Travel Board hearing in May 
1999.  The veteran failed to report for the hearing.

The veteran's claim was initially captioned as entitlement to 
service connection for traumatic arthritis of the back.  The 
Board notes that the issue herein was changed to entitlement 
to service connection for residuals of a back injury to 
reflect the veteran's assertion during September 1994 VA 
examination that she does not have a diagnosis of traumatic 
arthritis, but was told to put it down when filing her 
initial claim.  This issue will be discussed in the Remand 
portion of thid decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence which established 
the presence of a current thyroid disability.


CONCLUSION OF LAW

The claim for entitlement to service connection for a thyroid 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claims of entitlement to service connection for 
low back and thyroid disabilities is whether she has 
submitted well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991).  A person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet.App. 384, 388  
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.  

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

The veteran asserts that she has a thyroid disability, which 
was first manifested during her period of active service.  
She contends that she is under the care of the Women's Clinic 
at the VA medical center.

A review of the veteran's service medical records reveals 
that there is no indication of a thyroid disability during 
her period of active service.  Thyroid function testing 
conducted at the time of the separation examination in April 
1994 showed thyroid-stimulating hormone was .30 (normal .38-
6.1), thyroxine was 11.3 (normal 4.9-10.7), and T3 uptake was 
28.6 (normal26.3-36.9).  The laboratory findings were 
considered borderline. 

Subsequent to service, the veteran received intermittent 
treatment at a VA facility from 1994 to 1996 for various 
disorders. 

The veteran underwent a VA general medical examination in 
September 1994.  She reported to the examiner that she had a 
strong family history of diabetes and that she had some 
symptoms which were vague in nature and underwent thyroid 
evaluation and was reportedly hypothyroid.  She was not 
started on medications as she said that starting medications 
would have kept her in the service longer and she wanted to 
be discharged.  The examiner provided a diagnosis of 
hypothyroidism not treated medically, repeat function tests 
needed.

A VA hypothyroidism examination was conducted in June 1997. 
The veteran reported that she had a history of some 
abnormality of the thyroid test in 1994, but that she was 
never started on any thyroid medication.  

The VA examiner reviewed the claims file.  The examiner 
indicated that thyroid function tests in April 1994 showed  
the following;  TSH, .3 (normal .38 to 6.1); thyroxine 11.3 
(normal 4.9 to 10.7); and T3, 28.6 (normal 26.3 to 36.9).  A 
repeat thyroid function test in September 1994 showed the 
following:  total T4, 8.2 (normal 4.8 to 12.8); free T4, 1.5 
(normal .85 to 1.86); thyroid-stimulating hormone .7 (normal 
.6 to 4.6), free T3, 2.1 (normal1.4 to 4.24).  The examiner 
reported that the second set of thyroid function tests were 
normal.  On the first set the TSH was slightly low.

The veteran had a third thyroid function test done in May 
1997 at a VA facility. The test findings showed the 
following: TSH, .66 (normal .6 to 4.6); total T4, 7.28 
(normal 4.8 to 12.8), and free T4, 1.15 (normal .55 to 2.46).  
Thyroid microsomal antibodies were normal.  The veteran 
reported that she felt okay, that she had good energy, and no 
constipation or diarrhea.  She did not have hoarseness, 
dysphagia or exposure to radiation.  Physical examination 
revealed no fatigability, no nervousness or gastro-intestinal 
symptoms with palpitation once in a while.  There was a 
normal triiodothyronine and thyroxine reading.  Continuous 
medication was not required.  There was no myxedema and no 
active heart disease.

The examiner provided a diagnosis that the veteran was 
euthyroid clinically and by the lab.  He referenced the one 
time 1994 slightly low thyroid-stimulating hormone and 
slightly high thyroxine, but concluded that it was very 
difficult to say what was happening at that time.  He 
indicated that looking at the veteran's chart, it did not 
appear that she had any symptomatology at that time.  He 
opined that the first set of thyroid abnormality could be due 
to many things, medication, sickness, or other thyroxine-
binding globulin problems.  He conclude that the second and 
third thyroid function tests revealed no abnormalities and 
that she is euthyroid clinically and by lab and requires no 
medications or further testing.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded. Id.  
While the veteran is competent to describe symptoms she 
believes are related to her thyroid disorder, a diagnosis and 
an analysis of the etiology regarding such complaints 
requires competent medical evidence and cannot be evidenced 
by the veteran's lay testimony.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  

In this case, the veteran's service medical records show that 
there was a slightly abnormal thyroid function test conducted 
in April 1994.  The findings were described as borderline.  
However, as indicated by a VA physician in June 1997, 
September 1994 and May 1997 thyroid function tests were 
normal.  The examiner found no current thyroid disorder. 

The Board finds that there is a lack of competent evidence, 
which establishes that a current thyroid disability exists.  
Accordingly, pursuant to Caluza, her is not well grounded and 
must be denied.  

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board notes that, if the veteran produces competent 
medical evidence relating a current thyroid disability to her 
period of active service, then she may seek to reopen her 
service connection claim, subject to the requirement of 
submitting new and material evidence under 38 U.S.C.A. 
§ 5108(a) (West 1991).

ORDER

Entitlement to service connection for a thyroid disability is 
denied.  


REMAND

A review of the veteran's service medical records reveals 
that she was seen at the dispensary on several occasions for 
back complaints.  An emergency care treatment report dated in 
December 1989 shows that the veteran was admitted after a 
traffic accident.  The veteran reported no pain and there was 
no bruising or bleeding noted.  An assessment of normal 
examination was given.  Subsequently in December 1989 the 
veteran was treated for complaints of chest pain and back 
pain subsequent to an automobile accident seven days ago.  
The assessment was thoracic somatic dysfunction.  A report of 
June 1995 medical examination conducted in conjunction with 
service in the Reserve shows that veteran reported recurrent 
back pain.  The examiner noted that the veteran had mild low 
back pain but that she does not miss work.

In view of these findings, it is the Board's opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED for the following actions:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment and evaluation 
since her release from active duty for 
back problems.  She should be asked to 
furnish information regarding her current 
status in the military, to include unit 
if appropriate.  The RO should then 
obtain all records, which are not on 
file, to include any treatment records 
associated with Reserve duty.  It is 
requested that RO notify the appellant 
that she may submit additional evidence 
and argument in support of her claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

2.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, extent and etiology of any back 
disorder.  All indicated tests should be 
conducted.  The claims folder and a copy 
of this Remand should be furnished to the 
examiner for review in conjunction with 
the examination.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any back disorder diagnosed is 
related to her period of active service.  
If sacralization of the L5 vertebra is 
diagnosed, the examiner should be 
requested to render an opinion as to 
whether such condition is either a 
congenital or developmental disorder, or 
whether it is an acquired disorder.  A 
complete rational for any opinions 
expressed should be included in the 
examination report. 

3.  When the requested development is 
fully completed, the RO should re- 
adjudicate the appellant's claim for 
service connection for residuals of a 
back injury.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner. See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

